Fourth Court of Appeals
                               San Antonio, Texas
                                      July 29, 2015

                                  No. 04-15-00328-CV

                                   Michael IDROGO,
                                       Appellant

                                            v.

                                  Sarah GARRAHAN,
                                        Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-12389
                     Honorable John D. Gabriel, Jr., Judge Presiding

                                        ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on July 29, 2015.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk